UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7117


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TRAVIS WILLIAMS, a/k/a Slab,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Margaret B. Seymour, Senior District Judge. (1:08-cr-00729-MBS-14)


Submitted: March 9, 2021                                          Decided: March 29, 2021


Before THACKER, HARRIS, and RUSHING, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Travis Williams, Appellant Pro Se. Kathleen Michelle Stoughton, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Travis Williams appeals from the district court’s order granting in part and denying

in part his motion for reduction of sentence under 18 U.S.C. § 3582(c)(1)(B) and § 404(b)

of the First Step Act of 2018 (FSA 2018), Pub. L. No. 115-391, 132 Stat. 5194, 5222.

Challenging the denial ruling, Williams argues he was eligible for a sentence reduction

under these provisions, that the district court’s explanation is insufficient to permit

meaningful appellate review, and that the district court did not address his meritorious

arguments for a reduced prison term. We vacate and remand for further proceedings.

       The FSA 2018 authorizes a sentencing court to “impose a reduced sentence as if

sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect at the time [a] covered

offense was committed.”        § 404(b), 132 Stat. at 5222 (internal citation omitted).

A “covered offense” is “a violation of a Federal criminal statute, the statutory penalties for

which were modified by section 2 or 3 of the Fair Sentencing Act of 2010, that was

committed before August 3, 2010.” § 404(a), 132 Stat. at 5222 (internal citation omitted).

As relevant here, section 2 of the Fair Sentencing Act of 2010 increased the drug quantities

necessary to trigger the mandatory minimum sentences in 21 U.S.C. § 841(b)(1) for

cocaine base offenses. United States v. Black, 737 F.3d 280, 282 (4th Cir. 2013). At the

time of Williams’ conviction and sentencing for conspiracy to distribute and possess with

intent to distribute 50 grams or more of cocaine base, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A), 846, 851, he faced a prison term of 20 years to life in prison.

Section 2 of the Fair Sentencing Act of 2010 reduced that statutory range to 10 years to life

in prison. As this court has recognized, “[a]ll defendants who are serving sentences for

                                              2
violations of 21 U.S.C. § 841(b)(1)(A)(iii) . . . , and who are not excluded pursuant to the

expressed limitations in [§] 404(c) of the [FSA 2018], are eligible to move for relief under

that Act.” United States v. Wirsing, 943 F.3d 175, 186 (4th Cir. 2019); see United States v.

Gravatt, 953 F.3d 258, 264 (4th Cir. 2020). Because Williams’ prison term was based on

§ 841(b)(1)(A)(iii), and he is not excluded by the expressed limitations in § 404(c) of the

FSA 2018, he is eligible for a sentence reduction under that act.

       Additionally, in the analogous context of a sentence reduction motion under

18 U.S.C. § 3582(c)(2), the Supreme Court has explained that a district court need only

“set forth enough to satisfy the appellate court that [it] ha[s] considered the parties’

arguments and ha[s] a reasoned basis for exercising [its] own legal decisionmaking

authority.” Chavez-Meza v. United States, 138 S. Ct. 1959, 1966 (2018) (internal quotation

marks omitted). After Chavez-Meza, we issued our decision in United States v. Martin,

916 F.3d 389, 396-97 (4th Cir. 2019), and concluded that the district court there was

obliged to provide an individualized explanation for denying the § 3582(c)(2) motions

when the defendants had submitted significant evidence of post-sentencing rehabilitation

in support thereof. In United States v. McDonald, 986 F.3d 402, 408-12 (4th Cir. 2021),

we applied Chavez-Meza and Martin in the context of a sentence reduction motion filed

pursuant to § 3582(c)(1)(B) and § 404(b) of the FSA 2018. There, we held that the district

court was required to provide an individualized explanation for denying the sentence

reduction motions under the FSA 2018 when the defendants presented significant evidence

of their post-sentencing rehabilitation.     Id. at 412.    In making that individualized

explanation, we stated, the district court may “consider the facts of [a defendant’s] original

                                              3
transgressions,” but the court “must also at least weigh [the defendant’s] conduct in the

years since [his] initial sentencing[].” Id.

       The district court’s order is unclear as to whether the court denied Williams a

reduction to his prison term based on a finding that Williams was ineligible for relief or

whether the court exercised its discretion to deny a sentence reduction to an eligible

defendant. In any event, because the district court did not have the benefit of our decisions

in Wirsing and McDonald when it ruled on Williams’ motion, we vacate and remand for

further proceedings. We grant Williams’ motion requesting that the decision on appeal not

be published. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                             VACATED AND REMANDED




                                               4